Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November 23, 2010.
 
In The
Fourteenth
Court of Appeals

NO. 14-10-01101-CR

 
In Re Thomas Florence,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM 
OPINION
On November 8, 2010, relator Thomas Florence filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Roy Quintanilla, presiding judge
of the County Court at Law No. 3 to “bring him before the court” and rule on
his motion for speedy trial.  
To be entitled to mandamus relief, a relator must
show that he has no adequate remedy at law to redress his alleged harm, and
what he seeks to compel is a ministerial act, not involving a discretionary or
judicial decision.  State ex rel. Young v. Sixth Judicial Dist. Court of
Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).
 Consideration of a motion that is properly filed and before the court is a
ministerial act.  State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex.
Crim. App.1987) (orig. proceeding).  A relator must establish the trial court
(1) had a legal duty to rule on the motion; (2) was asked to rule on the
motion; and (3) failed to do so.  In re Keeter, 134 S.W.3d 250, 252
(Tex. App.—Waco 2003, orig. proceeding).  A relator must show that the trial
court received, was aware of, and was asked to rule on the motion.  In re
Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding). 
Relator failed to attach his motion for speedy trial to his petition.  He
further failed to show the trial court was asked to rule on the motion or that
it failed to do so.
Absent a showing the trial court is aware of and been
asked to rule on relator’s request, relator has not established entitlement to
the extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson,
Frost, and Brown.
Do
Not Publish — Tex. R. App. P. 47.2(b).